t c memo united_states tax_court martha g smith and george s lakner et al petitioners v commissioner of internal revenue respondent docket nos filed date edward j leyden for petitioners rachel l rollins and jeffrey e gold for respondent memorandum findings_of_fact and opinion lauber judge with respect to petitioners’ federal_income_tax for the internal_revenue_service irs or respondent determined 1cases of the following petitioners are consolidated herewith martha g smith and george s lakner docket no and george s lakner and martha g smith docket no deficiencies in tax additions to tax under sec_6651 and penalties under sec_6662 and sec_6663 as follows addition_to_tax penalties year deficiency sec_6651 sec_6662 sec_6663 dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure -0- big_number -0- -0- -0- dollar_figure big_number big_number after various concessions discussed below the issues for decision are whether petitioners for various years received unreported income are entitled to deductions claimed on schedules a itemized_deductions in amounts greater than respondent has allowed are entitled to deductions claimed on schedules c profit or loss from business in amounts greater than respondent has allowed are entitled to losses claimed on schedules e supplemental income and loss are entitled to deductions for net operating losses nols are liable for late-filing additions to tax under sec_6651 and are 2all statutory references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules of prac- tice and procedure we round all monetary amounts to the nearest dollar liable for accuracy-related_penalties with minor exceptions we will sustain respondent’s determinations findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated by this reference petitioners who are husband and wife resided in washington d c when they filed their petitions a background petitioner george s lakner is a distinguished doctor and psychiatrist he has held teaching positions at columbia university harvard university and george washington university before he began teaching he had a long career in the u s army during which he was stationed at various military installations in the united_states and overseas he has worked with the national guard the vet- erans administration va and the national institutes of health all in his capa- city as a psychiatrist dr lakner joined the army in and rose through the ranks to become a colonel from to he was employed by the va medical center in loma linda california during that employment he raised concerns with his superior sec_3in the notice_of_deficiency for and the irs asserted as alternatives to the fraud penalties accuracy-related_penalties under sec_6662 that veterans with mental health problems were receiving inadequate care in date the va terminated his employment in date dr lakner filed a complaint of employment discrimina- tion with the equal employment opportunity commission eeoc and the fol- lowing month he filed an amended eeoc complaint in both complaints he al- leged that he had been the victim of discrimination on the basis of religion nation- al origin age and or disability in the alternative he alleged that he had been fired as a reprisal for protected activity in which he had engaged the record is unclear as to the status of his complaint between and after leaving the va dr lakner was deployed to bosnia where he was severely injured by a roadside bomb in while recovering from his wounds he was deployed to kosovo he alleges that in kosovo he was confined for sever- al months in military installations because the army believed that the va’s termi- nation of his employment rendered his continued military service unlawful after returning to the united_states dr lakner went on inactive status in and retired from the army in around that time he started a medical consulting practice that he operated during the years at issue the record is un- clear as to the exact nature of his consulting practice in date the eeoc held a hearing on dr lakner’s complaints dur- ing this hearing his attorney represented that the sole issue for adjudication was whether dr lakner’s employment had been unlawfully terminated by the va dr lakner testified that he had filed his complaint because he believed the va had discriminated against him for being jewish the hearing transcript contains no reference to any physical sickness or injury suffered by dr lakner in date dr lakner reached a settlement with the va under this settlement he received a lump-sum payment of dollar_figure representing pecuniary and nonpecuniary damages dollar_figure for attorneys’ fees and dollar_figure for ac- crued annual leave the va reported the latter amount to him on a form_w-2 wage and tax statement petitioner martha g smith was a licensed property manager during she was employed by realtor cathie gill inc where she supervised the firm’s property management services she also worked as an independent proper- ty manager during some or all of these years petitioners owned jointly or indi- vidually as many as six rental properties four in washington d c one in cali- fornia and one in connecticut ms smith managed these rental properties b petitioners’ tax returns petitioners jointly filed a delinquent form_1040 u s individual_income_tax_return for each year at issue they included in each return a schedule c on each schedule c they reported income and expenses for dr lakner’s medical consulting business and ms smith’s rental real_estate activity without identifying which items related to which business return for petitioners reported negative adjusted_gross_income agi of dollar_figure on their schedule c they reported gross_receipts of dollar_figure and total expenses of dollar_figure for a net_loss of dollar_figure the reported expenses were as follows item amount commissions fees insurance other than health legal professional services office supplies travel meals entertainment utilities other total dollar_figure big_number big_number big_number big_number big_number big_number big_number for petitioners claimed on schedule a the following deductions medical_expenses of dollar_figure state and local_taxes of dollar_figure and home mortgage interest of dollar_figure they also claimed an nol deduction of dollar_figure return for petitioners reported negative agi of dollar_figure on their sched- ule c they reported gross_receipts of dollar_figure and total expenses of dollar_figure for a net_loss of dollar_figure the reported expenses were as follows item amount commissions fees insurance other than health legal professional services office supplies travel meals entertainment utilities other total dollar_figure big_number big_number big_number big_number big_number big_number big_number for petitioners claimed on schedule a the following deductions medical_expenses of dollar_figure state and local_taxes of dollar_figure and home mortgage interest of dollar_figure they also claimed an nol deduction of dollar_figure return for petitioners reported negative agi of dollar_figure on their sched- ule c they reported gross_receipts of dollar_figure and total expenses of dollar_figure for a net_loss of dollar_figure the reported expenses were as follows item amount commissions fees insurance other than health legal professional services dollar_figure big_number big_number office supplies travel meals entertainment utilities other total big_number big_number big_number big_number big_number for petitioners claimed on schedule a the following deductions medical_expenses of dollar_figure state and local_taxes of dollar_figure and home mortgage interest of dollar_figure they also claimed an nol deduction of dollar_figure return for petitioners reported negative agi of dollar_figure on their sched- ule c they reported gross_receipts of dollar_figure and total expenses of dollar_figure for a net_loss of dollar_figure the reported expenses were as follows item amount insurance other than health legal professional services office supplies travel meals entertainment utilities other total dollar_figure big_number big_number big_number big_number big_number for petitioners claimed on schedule a the following deductions medical_expenses of dollar_figure state and local_taxes of dollar_figure home mortgage in- terest of dollar_figure and unreimbursed employee_expenses of dollar_figure they also claimed an nol deduction of dollar_figure return for petitioners reported negative agi of dollar_figure on their schedule c they reported gross_receipts of dollar_figure and total expenses of dollar_figure for a net_loss of dollar_figure the reported expenses were as follows item amount commissions fees insurance other than health office supplies meals entertainment other total dollar_figure big_number big_number big_number big_number big_number for petitioners claimed on schedule a the following deductions medical_expenses of dollar_figure state and local_taxes of dollar_figure and home mortgage interest of dollar_figure they claimed an nol deduction of dollar_figure and reported on schedule e a real_estate net_loss of dollar_figure irs examination the irs selected petitioners’ returns for examination on the basis of a bank_deposits analysis the irs determined that petitioners had omitted rental income from all of their rental properties for and had omitted gross_receipts from dr lakner’s medical consulting business for and and had omitted a taxable settlement payment from the va for the irs did not perform a bank_deposits analysis for the other years but determined that petitioners had omitted specific items of gross_income for and the irs disallowed for lack of substantiation some of the deductions claimed on petitioners’ schedules a and all of the deductions claimed on their schedules c after making various computational adjustments that are not at issue here the irs determined the deficiencies set forth supra p the irs also determined late-filing additions to tax for all five years accuracy-related_penalties for and fraud penalties for and and accuracy-related_penalties as alternatives to the fraud penalties for the latter three years the irs issued petitioners three timely notices of deficiency--one for one for and the third for and 2011--setting forth the deficien- cies additions to tax and penalties noted above petitioners timely petitioned this court for redetermination we consolidated the three cases for purposes of trial briefing and opinion the cases were partially tried in date and a further trial was held in date 4the irs made computational adjustments to the taxable portions of peti- tioners’ social_security income for all years itemized_deductions for and personal exemptions for we leave these adjustments to the parties’ rule_155_computations opinion i burden_of_proof the irs’ determinations in a notice_of_deficiency are generally presumed correct and taxpayers bear the burden of proving them erroneous rule a 290_us_111 for the presumption of correctness to attach to a deficiency determination of unreported income the commissioner must generally establish a minimal evidentiary showing connecting the taxpayer with the income-producing activity see 994_f2d_1542 11th cir aff’g tcmemo_1991_636 or demonstrate that the taxpayer actually received unreported income see 680_f2d_1268 9th cir once the commissioner makes the required threshold showing the burden_of_proof shifts to the taxpayer to prove by a prepon- derance of the evidence that the commissioner’s determinations are arbitrary or erroneous 293_us_507 87_tc_74 to satisfy his burden of production regarding unreported income for and respondent introduced bank records obtained during the irs audit these records establish that petitioners received unreported income from dr lak- ner’s medical consulting business and from ms smith’s rental real_estate activity and they establish that dr lakner in received from the va a check for dollar_figure respondent has therefore made whatever minimal evidentiary show- ing he might be required to make his determinations of unreported income are thus entitled to the general presumption of correctness see powerstein v com- missioner tcmemo_2011_271 102_tcm_497 petitioners thus bear the burden of proving by a preponderance of the evi- dence that respondent’s determinations of unreported income are arbitrary or er- roneous see 999_f2d_760 4th cir citing helvering v taylor u s pincite aff’g tcmemo_1992_153 tokarski t c pincite petitioners likewise bear the burden of proving their entitlement to deductions allowed by the code and of substantiating the amounts of claimed deductions see 503_us_79 sec_1_6001-1 income_tax regs petitioners do not contend and they could not plausibly contend that the burden_of_proof as to any issue of fact should shift to respondent under sec_7491 ii unreported income sec_61 defines gross_income as all income from whatever source derived including income derived from business exclusions from gross_income are narrowly construed 515_us_323 348_us_426 309_us_331 a taxpayer must maintain books_and_records establishing the amount of his or her gross_income see sec_6001 when a taxpayer does not keep accurate books_and_records the irs may de- termine his or her income under such method as in the opinion of the secretary does clearly reflect income sec_446 see 92_tc_661 and where the taxpayer has unexplained bank_deposits the irs may employ the bank_deposits method to estimate income estate of 132_f2d_775 2d cir aff’g 45_bta_104 64_tc_651 aff’d 566_f2d_2 6th cir the irs has great latitude in reconstructing a taxpayer’s income and the reconstruction need only be reasonable in light of all surrounding facts and cir- cumstances petzoldt t c pincite bank_deposits are prima facie evidence of income the bank_deposits meth- od starts with the presumption that all money deposited into a taxpayer’s bank ac- count during a given period constitutes taxable_income 335_f2d_671 5th cir this presumption is rebutted to the extent the deposits are shown to include nontaxable amounts and the government must take into account any non-taxable source of which it has knowledge ibid 96_tc_858 aff’d 959_f2d_16 2d cir after the irs reconstructs a taxpayer’s income and determines a deficiency the taxpayer bears the burden of proving that the irs’ implementation of the bank_deposits method was unfair or inaccurate see 102_tc_632 dileo t c pincite the taxpayer may do so by showing among other things that certain deposits came from nontaxable sources see clayton t c pincite nontaxable sources include funds attributable to interaccount bank transfers and returned checks as well as loans gifts inherit- ances or assets on hand at the beginning of the taxable_period 69_tc_729 ndollar_figure quoting troncelliti v commissioner t c memo a unreported income for and finding that petitioners lacked adequate books_and_records for and the revenue_agent ra employed the bank_deposits method to reconstruct their income for those years after obtaining petitioners’ bank statements by is- suing summonses to their banks the ra used the statements which are part of the record to prepare schedules listing all deposits after eliminating nontaxable re- ceipts of which he was aware and further reducing the total bank_deposits by the income petitioners reported on their returns the ra prepared and provided to petitioners schedules that determined unreported income the ra determined that this unreported income was attributable to dr lakner’s medical consulting business ms smith’s rental real_estate activity the va settlement payment and a separate litigation settlement of an insurance claim petitioners do not challenge the ra’s use of the bank_deposits method or his determination that their consulting and rental income was taxable rather they contend that he misapplied the bank_deposits method by failing to exclude the va settlement payment failing to exclude other allegedly nontaxable amounts and mischaracterizing certain receipts as rental income va settlement payment petitioners assert that at least part of the va settlement payment they re- ceived in was nontaxable because it represented damages for the physical in- jury dr lakner sustained in bosnia in proceeds from litigation settlements constitute gross_income unless the taxpayer proves that the proceeds fall within a specific statutory exclusion schleier u s pincite save v commission- er tcmemo_2009_209 98_tcm_218 the exclusion_from_gross_income upon which petitioners rely appears in sec_104 it provides that gross_income does not include damages received on account of personal physical injuries or physical sickness for this purpose emotional distress shall not be treated as a physical injury or physical sickness sec_104 penultimate sentence when damages are received under a settlement agreement the nature of the claim that was the actual basis for the settlement determines whether the damages are excludable under sec_104 504_us_229 the nature of the claim is typically determined by reference to the terms of the agreement see 349_f2d_610 10th cir aff’g tcmemo_1964_33 102_tc_116 aff’d in part rev’d in part and remanded on another issue 70_f3d_34 5th cir if the settlement agreement does not explicitly state which claims the payment was made to settle the intent of the payor is critical longoria v commissioner tcmemo_2009_162 98_tcm_11 see george v commissioner tcmemo_2016_156 112_tcm_239 the intent of the payor may be determined by considering all relevant facts including the amount_paid the circumstances leading to the settlement and the al- legations in the injured party’s complaint 507_f3d_857 5th cir aff’g tcmemo_2005_250 87_tc_236 aff’d 835_f2d_67 3d cir t he nature of underlying claims cannot be determined from a general release that is broad and inclusive ahmed v commissioner tcmemo_2011_295 102_tcm_607 aff’d 498_fedappx_919 11th cir in his eeoc complaints dr lakner alleged that the va had terminated his employment because of his jewish ancestry and religion and as reprisal for his advocacy on behalf of veterans with psychological illness his original and amended complaints were filed in they did not mention nor could they possibly have mentioned the injury he sustained in the eeoc hearing was held in during that hearing dr lakner’s at- torney stated that the sole issue for adjudication was whether dr lakner’s em- ployment with the va had been unlawfully terminated in neither his com- plaint nor the hearing transcript contains any reference to physical injury or physi- cal sickness the settlement agreement between dr lakner and the va states that it re- solves all matters he had raised in his complaint the va agreed to pay dollar_figure in pecuniary and nonpecuniary damages make a lump-sum payment for accrued annual leave and pay dr lakner’s attorney’s fees there is no mention of any physical injury he had suffered in exchange for the va’s payments dr lakner agreed to withdraw in their entirety all discrimination complaints apart from dr lakner’s testimony at trial there is no evidence that the eeoc settle- ment payment represented compensation_for the injuries he sustained in bosnia dr lakner contends that the injury he sustained in bosnia was exacerbated by his alleged confinement in kosovo and that the va settlement agreement had linkage to those events but in deciding whether a settlement payment is ex- cludable under sec_104 the crucial question is whether the settlement amount was actually paid to redress a physical injury see molina v commission- er tcmemo_2013_226 106_tcm_371 dr lakner alleged no physical injury in his eeoc complaints and the settlement agreement clearly states that the va settled the case in consideration of his agreement to withdraw all discrimination complaints he had made giving primacy to the terms of the settlement agreement and to the intent of the payor longoria t c m cch pincite we find that the va intended to settle and did settle dr lakner’s claims of discrimination based on religion national origin and reprisal we accordingly 5dr lakner also agreed to waive his right to pursue future causes of action against the agency based on facts in existence as of the date of this agree- ment we have found such general prospective waivers inadequate to show that a settlement payment was made for a physical injury see devine v commission- er tcmemo_2017_111 113_tcm_1496 in any event even if petitioners could show that some portion of the dollar_figure settlement was attri- butable to physical injury they have offered no evidentiary basis for calculating that portion and would thus fail to meet their burden_of_proof hold that the dollar_figure va settlement payment was not received on account of personal physical injuries or physical sickness and is therefore not excludable from gross_income under sec_104 other income for and during and petitioners maintained to personal bank ac- counts into which they made deposits when performing his bank_deposits analy- sis the ra subtracted from petitioners’ total deposits for and non- taxable transfers of dollar_figure and dollar_figure respectively these calculations yielded net taxable deposits of dollar_figure and dollar_figure respectively from these sums he subtracted the gross_income petitioners had reported on their and tax returns ie dollar_figure and dollar_figure respectively this yielded net un- reported income of dollar_figure for and dollar_figure for using information in the bank records the ra allocated this unreported income into three categories the dollar_figure va settlement payment is included in the schedule c total for item litigation settlement proceeds medical consulting schedule c rental real_estate schedule e total -0- dollar_figure dollar_figure big_number big_number big_number big_number big_number the litigation proceeds of dollar_figure reflected an insurance settlement peti- tioners received in following a casualty_loss to one of their rental homes this loss was caused by a neighbor who did unauthorized work on his property resulting in a landslide that damaged the retaining wall on petitioners’ property respondent conceded in his post-trial brief that these insurance proceeds were ex- cludable from gross_income and hence that the dollar_figure was a nontaxable deposit petitioners’ unreported income for including the va settlement payment is thus reduced to dollar_figure petitioners have supplied no credible_evidence that would justify eliminat- ing any other bank_deposits as nontaxable items petitioners have stipulated that they did not receive any gifts or inheritances during these years contrary to their contention the ra correctly accounted for interaccount transfers of dollar_figure for and dollar_figure for petitioners assert that a dollar_figure check that dr lakner received from the va in was excludable from gross_income under sec_104 but they provided no credible_evidence that the va made this payment on account of disability physical injury or physical sickness there is likewise no factual basis for petitioners’ assertion that the ra erred in characterizing certain bank_deposits as rental income each deposit that the ra characterized as rent corresponded to a check that named one or both petitioners as payees and either bore the notation rent on the memo line or show- ed an address matching the address of one of petitioners’ rental properties peti- tioners assert that the ra double-counted certain deposits by treating them as rent but they have supplied no evidentiary support for that assertion in sum we find that petitioners have failed to carry their burden of showing error in the ra’s bank_deposits analysis for or apart from the errone- ous inclusion of the dollar_figure insurance settlement as conceded by respondent we accordingly find that petitioners had unreported income of dollar_figure for and dollar_figure for allocable between schedule c and schedule e as shown on the table above see supra p b unreported income for and for petitioners concede that they failed to report taxable interest in- come of dollar_figure for respondent concedes that a dollar_figure distribution peti- tioners received from an ira account was not includable in gross_income we thus sustain respondent’s determination of unreported income for but not for for and petitioners contend that the ra erred in allocating in- come between schedule c and schedule e for both years petitioners lumped to- gether on a single schedule c the income and expenses connected with dr lak- ner’s medical consulting business and the income and expenses connected with ms smith’s rental real_estate activity the latter amounts should have been reported on schedule e given the disarray in petitioners’ recordkeeping untang- ling the two streams of income and expenses was no easy task using information in petitioners’ bank records the ra determined that dollar_figure of schedule c gross_receipts for and dollar_figure of schedule c gross_receipts for should be re- characterized as rental income and transferred to schedule e petitioners have not shown that this determination was arbitrary or erroneous iii schedule a deductions for petitioners claimed a deduction of dollar_figure for home mortgage interest_expense the irs reduced the allowable deduction to dollar_figure determin- ing that petitioners had failed to substantiate the remainder petitioners introduced no credible_evidence to support a deduction larger than the irs has allowed for and petitioners deducted state and local_taxes of dollar_figure dollar_figure and dollar_figure respectively the irs in the notice_of_deficiency disallowed these deductions in their entirety in his post-trial brief respondent conceded that petitioners are entitled to state tax deductions of dollar_figure for dollar_figure for and dollar_figure for petitioners introduced no credible evi- dence to substantiate deductions for state taxes in amounts larger than respondent has conceded iv schedule c deductions deductions are a matter of legislative grace the taxpayer bears the burden of proving that reported business_expenses were actually incurred and were ordi- nary and necessary sec_162 rule a indopco inc u s pincite the taxpayer also bears the burden of substantiating expenses underlying his claimed deductions by keeping and producing records sufficient to enable the irs to determine his correct_tax liability sec_1_6001-1 e income_tax regs the failure to keep and present such records counts heavily against a taxpayer’s at- tempted proof rogers v commissioner tcmemo_2014_141 108_tcm_39 in certain circumstances the court may approximate the amount of an expense if the taxpayer proves that it was incurred but cannot substantiate the exact amount 39_f2d_540 2d cir but the taxpayer must provide some basis for such an estimate 85_tc_731 6petitioners contend that there is a substantial possibility that their disal- lowed schedule a expense deductions were attributable to their rental properties as noted in the text they supplied no credible_evidence to substantiate the expenses regardless of the schedule on which they might properly be reportable sec_274 imposes strict substantiation requirements for deductions claimed for expenses of traveling including meals_and_lodging while away from home gifts and entertainment no such deduction is allowed unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating his own statements the amount time and place and business_purpose for each expendi- ture sec_274 sec_1_274-5t b and c temporary income_tax regs fed reg date a court may not apply the cohan_rule to approximate expenses covered by sec_274 50_tc_823 aff’d per curiam 412_f2d_201 2d cir for petitioners claimed deductions on schedule c in the respec- tive amounts of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure with minor exceptions the irs disallowed these deductions for lack of substantiation or because they constituted personal living or family_expenses see sec_262 we sustain these determinations subject_to certain concessions by re- spondent as noted below 7petitioners lumped together on their schedules c expenses allegedly in- curred both in dr lakner’s medical consulting business and in the rental real es- tate activity to the extent that petitioners have substantiated expenses properly reportable on schedule e rather than schedule c we have noted that in the text below a and to substantiate their expenses for and petitioners provided at trial numerous receipts and invoices order confirmation emails canceled checks bank statements and handwritten summaries because these documents were highly disorganized we instructed petitioners to attach to their post-trial briefs spreadsheets linking each claimed deduction to specific substantiating documents in the record the spreadsheets petitioners supplied did not do this in a helpful or plausible way we will briefly address each category of expenses petitioners claim to have paid meals entertainment and business_gifts petitioners claimed deductions for grocery shopping airline and car rental expenses dining out at numerous res- taurants and alleged business_gifts in the form of wine desserts flowers and gift cards these expenses are subject_to the strict substantiation requirements of sec_274 see sanford t c pincite sec_1_274-5t temporary income_tax regs petitioners did not satisfy these requirements because they failed to supply any credible_evidence establishing the time place and or business_purpose for these expenditures professional services petitioners claimed deductions for legal fees ap- praisal fees and accounting fees such expenses are deductible on schedule c only if incurred in connection with the taxpayer’s trade_or_business kenton v commissioner tcmemo_2006_13 test v commissioner tcmemo_2000_ aff’d 49_fedappx_96 9th cir as purported substantiation petitioners supplied canceled checks or invoices showing lawyers or other professionals as payees petitioners have provided no evidence that would enable the court to determine whether the claimed payments had any connection with dr lakner’s consulting business or with ms smith’s rental real_estate activity we therefore sustain the disallowance of all deductions in this category professional and licensing fees to substantiate these expenses petition- ers offered canceled checks made out to the d c treasurer and various medical associations we sustain disallowance of all deductions in this category because petitioners have failed to prove that the canceled checks corresponded to ordinary and necessary expenses of dr lakner’s consulting business maintenance respondent has conceded that petitioners have substantia- ted dollar_figure of deductible maintenance_expenses for the irs properly disal- lowed deductions for the other reported expenses in this category because they were personal were incurred outside the years at issue or were not shown to have any connection with dr lakner’s consulting business or with petitioners’ rental properties miscellaneous property-related expenses petitioners submitted a large stack of canceled checks receipts and invoices showing payments to numerous utility companies service companies insurance_companies and retail stores such as macy’s home depot and bed bath and beyond petitioners do not contend that any of these expenses was properly deductible on schedule c respondent has conceded that petitioners are entitled to a schedule e deduction of dollar_figure for improvements to a rental property in we did not find credible petitioners’ testimony that any of the other reported expenses related to their rental properties as opposed to their personal_residence petitioners have not carried their burden of proving that these expenses were properly deductible see sec_262 tokarski t c pincite property_tax and mortgage interest as purported substantiation for schedule c expenses in and petitioners’ spreadsheet listed real prop- erty taxes and home mortgage interest that they had separately claimed as itemized_deductions on schedule a the irs allowed all of the itemized_deductions that petitioners claimed for and petitioners have failed to substantiate any deductions for property taxes or interest beyond the amounts the irs allowed as itemized_deductions ira contributions as purported substantiation for their schedule c ex- penses petitioners’ spreadsheets listed ira contributions of dollar_figure for and petitioners separately claimed on line of their form_1040 for each year and the irs allowed an ira contribution deduction of dollar_figure petitioners have failed to prove that they are entitled to ira deductions larger than those respond- ent has allowed charitable_contributions as purported substantiation for their schedule c expenses petitioners’ spreadsheet listed charitable_contributions of dollar_figure for petitioners for separately claimed on schedule a and the irs al- lowed a charitable_contribution_deduction of dollar_figure petitioners have failed to prove that they are entitled to a charitable_contribution_deduction for in ex- cess of the amount respondent allowed on schedule a other expenses on their spreadsheet for petitioners listed an ex- pense of dollar_figure for professional training respondent conceded that petitioners substantiated dollar_figure of this expense we find that they have not substantiated the re- mainder b and for and the irs disallowed most of petitioners’ claimed schedule c expense deductions determining that they had substantiated only the following item travel meals entertainment total dollar_figure dollar_figure -0- dollar_figure big_number big_number big_number petitioners have produced no invoices bank statements credit card state- ments or other credible documentation to substantiate the existence or amount of any other schedule c expenses we reject their request that we estimate their deductible expenses because they have provided no evidentiary basis on which we could base such an estimate see 939_f2d_874 9th cir requiring the taxpayer to present credible_evidence from which the court can make an estimate under the cohan_rule aff’g in part rev’g in part tcmemo_1989_390 we find that petitioners have not substantiated schedule c expenses for or in excess of the amounts respondent has allowed v schedule e loss on their schedule e for petitioners reported income of dollar_figure from two rental properties and negative income of dollar_figure from three rental properties producing an alleged rental real_estate loss of dollar_figure they reported the full amount of that loss on line of their form_1040 in the notice_of_deficiency the irs disallowed any deduction for that loss stating your rental loss was disal- lowed because you are not a real_estate_professional and your modified ad- justed gross_income is over dollar_figure the code allows an individual who actively participates in a rental real es- tate activity to deduct against ordinary_income up to dollar_figure of losses from that activity if agi is less than dollar_figure see sec_469 and respondent concedes that ms smith actively participated in the rental real_estate activity dur- ing in light of the adjustments to income that we have sustained however petitioners’ agi for was substantially in excess of dollar_figure thus assum- ing arguendo that petitioners have substantiated their claimed real_estate loss they cannot deduct any portion of it unless ms smith during was a real_estate_professional ie a taxpayer engaged in a real_property business within the meaning of sec_469 sec_469 generally disallows a current deduction for a passive activ- ity loss incurred by an individual sec_469 defines passive_activity to include an activity involving a trade_or_business in which the taxpayer does not materially participate and any rental_activity regardless of whether the taxpay- er materially participates sec_469 but sec_469 provides that the rental real_estate activity of a real_estate_professional is not per se passive see kosonen v commissioner tcmemo_2000_107 79_tcm_1765 sec_1_469-9 c income_tax regs if a real_estate_professional materially participates in a rental real_estate activity that activity is treated as non- passive and the sec_469 disallowance does not apply see shiekh v com- missioner tcmemo_2010_126 99_tcm_1526 fowler v com- missioner tcmemo_2002_223 84_tcm_281 sec_1_469-9 income_tax regs to qualify as a real_estate_professional a taxpayer must among other things perform more than hours of services during the taxable_year in real_property trades_or_businesses in which she materially participates sec_469 the taxpayer must satisfy the 750-hour requirement personally participation in the real_estate activity by the taxpayer’s spouse is not attributed to the taxpayer for this purpose oderio v commissioner tcmemo_2014_39 t c m cch sec_1_469-9 income_tax regs moreover personal services performed as an employee shall not be treated as performed in real_property trades_or_businesses unless such employee is a 5-percent_owner in the employer sec_469 during ms smith was employed by realtor cathie gill inc where she supervised the firm’s property management services there is no evidence that she held a ownership_interest or any ownership_interest in that firm her services rendered as an employee therefore do not count in determining whether she met the 750-hour requirement petitioners have produced no documentary_evidence of any kind to substan- tiate the number of hours that ms smith or dr lakner devoted to their rental properties ms smith did not testify at trial dr lakner testified that his wife spent to hours annually and that he spent another big_number to big_number hours annually managing those properties there was no documentary support for these assertions which were at best ballpark guesstimates and we did not find dr lakner’s testimony credible see 135_tc_365 tokarski t c pincite finding as we do that neither petitioner was a real estate professional during we sustain respondent’s disallowance of the dollar_figure schedule e loss deduction petitioners claimed for that year vi nols on line of their returns captioned other income petition- ers claimed net_operating_loss_carryover s in the following amounts year nol dollar_figure big_number big_number big_number big_number respondent disallowed these nol deductions entirely and properly so a taxpayer may generally deduct as an nol for a taxable_year an amount equal to the sum of the nol carryovers and carrybacks to that year sec_172 a taxpayer claiming an nol deduction must file with his return a concise state- ment setting forth the amount of the nol deduction claimed and all mater- ial and pertinent facts relative thereto including a detailed schedule showing the computation of the nol deduction sec_1_172-1 income_tax regs 8petitioners did not claim any rental real_estate losses on their returns for and did not include a schedule e in any of those returns they have not substantiated for any of those years rental real_estate expenses in excess of the schedule e income that respondent has determined thus they are not entitled to any deductions for real_estate losses for or petitioners bear the burden of establishing both the existence of nols for prior years and the nol amounts that may properly be carried forward to the years at issue see rule a 115_tc_605 the dollar_figure nol deduction petitioners claimed for allegedly repre- sented the carryforward of losses petitioners had incurred in petition- ers did not attach to their return the explanatory statement required by the regulations they offered no evidence that they had sustained bona_fide losses during apart from submitting copies of the tax returns on which they reported those losses merely claiming a loss does not substantiate it see coburn v commissioner tcmemo_2014_113 107_tcm_1551 a tax- payer’s return is merely a statement of the taxpayer’s position and cannot be used to substantiate a deduction see also 139_tc_418 aff’d 552_fedappx_250 4th cir the nol carryforward deductions petitioners claimed for re- sulted from the dollar_figure nol carryforward from to which they were not entitled and the negative agi they reported for in the aggregate amount of dollar_figure as a result of the adjustments we have sustained requiring inclusion of unreported income and disallowing petitioners’ claimed schedule c loss deductions petitioners will have substantial positive agi for each year at is- sue because they have no operating losses to carry forward the irs properly disallowed all of their claimed nol deductions vii additions to tax sec_6651 provides for an addition_to_tax of of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file the return not to exceed in toto the parties have stipulated that petitioners’ returns were filed late respondent has thus met his burden of production under sec_7491 a taxpayer who files his return late is liable for the sec_6651 addi- tion to tax unless he shows that his failure was due to reasonable_cause and not due to willful neglect 469_us_241 petition- ers first assert that dr lakner’s deployment overseas constitutes reasonable_cause for their failure_to_file timely but dr lakner returned to the united_states from overseas deployment in petitioners have offered no cogent explanation why his overseas military service during and prior years rendered them unable to file timely returns for the first of which was not due for filing until date alternatively petitioners contend that significant health problems made it impossible for them to file their returns on time petitioners introduced no cred- ible evidence to support this assertion they insisted throughout the trial that they actively engaged in a medical consulting business and a rental real_estate activity during the tax years at issue their returns for each year were prepared by a certified_public_accountant cpa at physicians’ tax service if ill health did not prevent petitioners from managing their commercial affairs we find no basis for concluding that ill health prevented them from furnishing information timely to their return preparer see poppe v commissioner tcmemo_2015_205 110_tcm_401 rejecting ill health defense where taxpayer as a se- curities trader engag ed in activities that required a high degree of concentration and ability to analyze and organize information hardin v commissioner tcmemo_2012_162 103_tcm_1861 rejecting ill health de- fense where taxpayer was able to manage his business affairs including managing two rental properties selling one of them and being employed full time in sum we conclude that petitioners have failed to carry their burden of proving that they had reasonable_cause for failing to file their returns on time we thus sustain the addition_to_tax under sec_6651 for each year viii penalties in his post-trial brief respondent conceded that petitioners are not liable for fraud penalties under sec_6663 as the irs had determined in the notice of de- ficiency for and but respondent contends that petitioners are liable for accuracy-related_penalties under sec_6662 for all five years we agree with that submission the code imposes a penalty on the portion of any underpayment_of_tax attributable to n egligence or disregard of rules and regulations or a ny sub- stantial understatement of income_tax sec_6662 and b and negli- gence includes any failure to make a reasonable attempt to comply with the in- ternal revenue laws sec_6662 an understatement of income_tax is substan- tial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 under sec_7491 respondent bears the burden of production with re- spect to the liability of any individual for any penalty see 116_tc_438 respondent has satisfied his burden of production as to negligence by showing that petitioners for each year failed to report all of their taxable_income and failed to maintain any meaningful books_and_records for their business activities see sec_1_6662-3 income_tax regs in graev v commissioner t c __ date supplementing and overruling in part 147_tc_460 we held that respondent’s burden of pro- duction under sec_7491 also includes establishing compliance with sec_6751 that section requires that penalties be personally approved in writing by the immediate supervisor of the individual making such determination see 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 for and the record includes copies of civil penalty approval forms signed by the immediate supervisor of the revenue_agent who examined petitioners’ returns approving imposition of sec_6662 penalties against pe- titioners for those years for and the record includes copies of a civil penalty approval form signed by the immediate supervisor of the revenue_agent who examined petitioners’ returns approving imposition of sec_6663 fraud penalties and in the alternative sec_6662 accuracy-related_penalties against petitioners for those years we accordingly find that respondent has satis- fied his burden of production to show compliance with sec_6751 no penalty is imposed with respect to any portion of an underpayment if the taxpayer acted with reasonable_cause and in good_faith with respect thereto see sec_6664 the taxpayer generally bears the burden of proving reasonable cause and good_faith higbee t c pincite reasonable_cause can be shown by good-faith reliance on the advice of a qualified_tax professional sec_1_6664-4 c income_tax regs whether the taxpayer actually relies on the advice and whether such reliance is reasonable present questions of fact neona- tology assocs p a v commissioner 115_tc_43 aff’d 299_f3d_221 3d cir sec_1_6664-4 income_tax regs for reliance to be reason- able the taxpayer must among other things have provided necessary and accu- rate information to the adviser neonatology assocs p a t c pincite petitioners contend that they made a good-faith effort to determine their federal_income_tax liabilities correctly because they hired a cpa to prepare their returns petitioners did not call the cpa to testify at trial they offered no evi- dence to show that he was a competent adviser or that they actually relied on him in good_faith all of the adjustments we have sustained in this case involve unreported income and unsubstantiated deductions assuming arguendo that petitioners’ cpa was competent it is obvious that petitioners did not supply him with all necessary and accurate information needed to prepare their returns properly ibid we conclude the reasonable_cause exception does not apply and that all of the underpayments as redetermined are attributable to negligence al- ternatively in the event the rule_155_computations show that the various understatements of income_tax exceed the greater of dollar_figure or of the amounts required to be shown on the respective returns we conclude that those underpay- ments are attributable to substantial understatements of income_tax for which reasonable_cause has not been shown to reflect the foregoing decisions will be entered under rule
